United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-806
Issued: September 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 1, 2007 appellant filed a timely appeal from a November 30, 2006 nonmerit
decision denying her request for reconsideration. Because more than one year has elapsed
between the last merit decision dated September 29, 2005 and the filing of this appeal on
February 1, 2007, the Board lacks jurisdiction to review the merits of her claim pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 11, 2003 appellant, then a 51-year-old distribution clerk, filed a traumatic
injury claim alleging that on December 1, 2003 she felt a pop in her left elbow while placing a
package into a cart. The Office accepted her claim for bilateral epicondylitis. Appropriate

treatment and compensation benefits were authorized.
retirement disability, which was approved January 2006.

Appellant subsequently applied for

On January 18 and February 14, 2005 the employing establishment offered appellant a
position as a modified distribution window clerk, based on the restrictions Dr. Edward Van
Tassel, an osteopath, had outlined. In a report dated April 7, 2004, Dr. Van Tassel released
appellant to work with certain restrictions. The restrictions included no lifting, pushing, pulling
and grasping over five pounds. In a May 19, 2004 report, Dr. Van Tassel presented his
examination findings and opined that appellant was not a surgical candidate and her condition
was fixed and stable. In a December 30, 2004 report, he provided an assessment of bilateral
forearm and elbow pain of undetermined etiology and probably diffuse tendinitis. Dr. Van
Tassel stated that he did not know of any other modalities he could apply as an orthopedic
surgeon and was concerned that appellant’s recent onset of allergies and intolerance to medicine
may be an immunologic or neurologic source of her symptoms. He advised that the work
restrictions were based on pain and should remain as stated unless a physical capacity evaluation
dictated otherwise.
By letter dated February 16, 2005, the Office found the modified distribution clerk
position suitable.
On February 21, 2005 appellant requested authorization to change physicians. She
indicated that Dr. Van Tassel would not respond to her telephone calls or other correspondence,
nor did he follow through on correspondence for her to see other specialists.
On March 17, 2005 appellant returned to work. On March 22, 2005 she stopped work.
On March 23, 2005 appellant underwent a functional capacity evaluation which Dr. Van Tassel
recommended. The evaluation indicated that she could lift, pull, carry and grasp 5 to 15 pounds.
By decision dated March 25, 2005, the Office denied appellant’s request to change
physicians from Dr. Van Tassel. It found that the evidence did not demonstrate that she was not
receiving proper and adequate care from Dr. Van Tassel.
After the Office advised appellant that the offered position was suitable and within her
medical limitation, she did not return to the job that she stopped performing on March 22, 2005.
By decision dated August 8, 2005, the Office terminated appellant’s compensation benefits on
the grounds that she abandoned suitable work.
Appellant requested review of the written record. By decision dated September 29, 2005,
an Office hearing representative affirmed the Office’s decisions dated March 25 and
August 8, 2005.
In a letter dated October 11, 2005, appellant requested a change to Dr. Danke or one of
his associates, as Dr. Van Tassel was no longer in the area. By letter dated October 21, 2005, the
Office approved appellant’s request to change physicians to Dr. Danke. In a letter dated
November 15, 2005, appellant notified the Office that Dr. Danke was getting ready to retire. She
requested that the Office authorize Robert Barber, a physician’s assistant, until Dr. Danke’s

2

replacement, Dr. Hufman, joined the practice. In a letter dated November 29, 2005, the Office
advised appellant that Dr. Hufman was authorized to treat her and that she could see Mr. Barber
in the meantime.
In a letter dated September 11, 2006, appellant requested reconsideration of the
September 29, 2005 decision. She requested that the Office recognize the treatment Dr. Danke,
Dr. Hufman and Mr. Barber provided and consider their opinions. Appellant referenced several
medical reports from March 2005 which she stated were sufficient to reverse the Office’s
September 29, 2005 decision concerning her failure to accept suitable work. She also provided
copies of medical reports from March 17, 2004 to March 30, 2005, which were previously
submitted and considered. New evidence consisted of a December 8, 2005 report from
Mr. Barber, a physician assistant, and a January 6, 2006 medical report from Dr. Hufman, a
Board-certified family practitioner. In his January 6, 2006 report, Dr. Hufman provided an
assessment of bilateral arm pain. He opined that appellant’s injury was resolved and she had a
type of hyperalgesia from the nerve.
By decision dated November 30, 2006, the Office denied appellant’s request for
reconsideration on the grounds that she had failed to raise a substantive legal question and had
not presented new and relevant evidence.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act1 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
application for reconsideration.2
The application for reconsideration must set forth arguments and contain evidence that
either: (1) shows that the Office erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by the Office; or (3) constitutes
relevant and pertinent new evidence not previously considered by the Office.3
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.4 Where
the request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.5
1

5 U.S.C. § 8101 et seq.

2

20 C.F.R. § 10.605.

3

20 C.F.R. § 10.606.

4

Donna L. Shahin, 55 ECAB 192 (2003).

5

20 C.F.R. § 10.608.

3

ANALYSIS
In her request for reconsideration, appellant did not allege or demonstrate that the Office
erroneously applied or interpreted a specific point of law or advance a relevant legal argument
not previously considered by the Office. She requested that the Office recognize Dr. Danke,
Dr. Hufman and Mr. Barber, a certified physician’s assistant, as her physicians. In letters dated
October 21 and November 29, 2005, the Office approved appellant’s change of physicians to
Dr. Danke and Dr. Hufman. It also stated in its November 29, 2005 letter, that it would
authorize treatment with Mr. Barber, a physician’s assistant. Thus, appellant’s argument is moot
as the Office had previously granted her request to change physicians prior to the reconsideration
request. Her assertions also do not offer a relevant legal argument in support of her contention
that the Office improperly terminated her monetary benefits. The Board finds that appellant is
not entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).6
With respect to the third requirement under section 10.606(b)(2), appellant did not submit
any relevant and pertinent new evidence not previously considered by the Office.7 In support of
her reconsideration request, appellant cited to and provided copies of medical reports from
March 17, 2004 to March 30, 2005 which were of record before the Office’s September 29, 2005
decision and, thus, previously considered. Evidence that repeats or duplicates evidence already
in the case record has no evidentiary value and does not constitute a basis for reopening a case.8
Appellant also submitted a December 8, 2006 report from Mr. Barber. This report is of no
probative medical value as the Board has found that a physician’s assistant is not a physician as
defined under the Act and, therefore, is not competent to provide medical evidence.9 The
January 6, 2006 report from Dr. Hufman, while new, is not relevant to the issue of whether the
Office properly terminated appellant’s wage loss for abandonment of suitable work. Dr. Hufman
did not specifically address whether appellant was able to perform the job of modified
distribution clerk at the time that the Office found that appellant had abandoned such position.
Rather, he found the work-related injury to be resolved and he felt that appellant’s condition was
more a type of hyperalgesia from the nerve.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2). Accordingly, the Office properly denied appellant’s request for merit review.

6

20 C.F.R. § 10.606(b)(2).

7

20 C.F.R. § 10.608(b)(1) and (2).

8

Edward W. Malaniak, 51 ECAB 279 (2000); Eugene F. Butler, 36 ECAB 393 (1984).

9

5 U.S.C. § 8101(2); see Ricky S. Storms, 52 ECAB 349 (2001).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s request for merit review.
ORDER
IT IS HEREBY ORDERED THAT the November 30, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

